DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s attorney of record Zhuo Xu (Reg# 62987) on July 18, 2022.
Claims 1, 4-5, 9-11, 13-18, 20 are amended and/or cancel.
1.1 Claim 1: In line 21, “the second reset terminal, the second scanning terminal” is changed to ---a second reset terminal, a second scanning terminal---.
1.2 Claim 4: In line 2, “a second scanning terminal” is changed to ---the second scanning terminal---.
1.3 Claim 5: In line 3, “a second reset terminal” is changed to ---the second reset terminal---.
1.4 Claim 13: In line 19, “the second reset terminal, the second scanning terminal” is changed to ---a second reset terminal, a second scanning terminal---.
1.4 Claim 14: In line 19, “the second reset terminal, the second scanning terminal” is changed to ---a second reset terminal, a second scanning terminal---.
1.4 Claim 16: Claim 16 is a dependent claim of claim 1. Therefore, claim 16 is rejoined as claim 1.
1.5 Claim 17: Claim 17 is a dependent claim of claim 8, wherein claim 8 contains a detail limitation of the gating unit. However, claim 17 does not further contain limitation of the gating unit. In order to rejoin claim 17, claim 17 should be amended to be a dependent claim of claim 1. Therefore, in line 6 of claim 17, wherein “to claim 8;” should be changed to  ---to claim 1;---.
1.6 Claim 9-11, 15, 18: Claim 9 was restricted on December 20, 2021 and is a distinct sub-species. Claims 10-11, 15, 18 are dependent claims of claim 9. Therefore, claims 9-11, 15, 18 are cancelled.
1.7 Claim 20: Claim 20 is a dependent claim of claim 6, and also a duplicated claim 8. Therefore, claim 20 is cancelled.
  
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-5, 8, 12, 16-17, 19 are allowed.
The present invention is directed to a pixel circuit equipped with a driving transistor, a first reset module, a data writing module, a threshold compensation module, a light emitting control module, wherein the light emitting control module further comprises a control unit and a gating unit. The claimed invention (claim 1 as representative of the independent claims) recites:
A pixel driving circuit, comprising a driving transistor, a capacitor and a light emitting device, wherein two terminals of the capacitor are respectively coupled to a first power terminal and a gate electrode of the driving transistor, wherein the pixel driving circuit further comprises: 
a first reset module configured to transmit a signal from an initialization voltage terminal to the gate electrode of the driving transistor in a reset phase; 
a data writing module configured to write a data signal from a data writing terminal into a first electrode of the driving transistor in a data writing phase; 
a threshold compensation module comprising a compensation transistor, the compensation transistor configured to enable a second electrode and the gate electrode of the driving transistor to be electrically connected to each other in the data writing phase; 
a light emitting control module configured to disconnect the first power terminal from the first electrode of the driving transistor and disconnect the second electrode of the driving transistor from the light emitting device in the data writing phase and the reset phase; and to enable the first power terminal and the first electrode of the driving transistor to be electrically connected to each other and enable the second electrode of the driving transistor and the light emitting device to be electrically connected to each other in a light emitting phase; 
wherein the compensation transistor is an oxide transistor, and the driving transistor is a low temperature poly-silicon transistor,
wherein the light emitting control module comprises: a control unit and a gating unit; 
the control unit is coupled to a second reset terminal, a second scanning terminal and the gating unit, and configured to transmit a second level signal provided by the second reset terminal to the gating unit in response to the second level signal in the reset phase; to transmit a second level signal provided by the second scanning terminal to the gating unit in response to the second level signal in the data writing phase; and to transmit a first level signal provided by the second reset terminal to the gating unit in response to the first level signal in the light emitting phase; 
the gating unit is configured to enable the first power terminal and the first electrode of the driving transistor to be electrically connected to each other and enable the second electrode of the driving transistor and the light emitting device to be electrically connected to each other under control of the first level signal; and to disconnect the first power terminal from the first electrode of the driving transistor and disconnect the second electrode of the driving transistor from the light emitting device under control of the second level signal, 
wherein the control unit comprises: a first control transistor, a second control transistor, a third control transistor, and a fourth control transistor; 
a gate electrode and a first electrode of the first control transistor are both coupled to the second scanning terminal, and a second electrode of the first control transistor is coupled to the gating unit; 
a gate electrode and a first electrode of the second control transistor are both coupled to the second reset terminal, and a second electrode of the second control transistor is coupled to the gating unit; 
a gate electrode and a first electrode of the third control transistor are both coupled to the second scanning terminal, and a second electrode of the third control transistor is coupled to a first electrode of the fourth control transistor; and 
a gate electrode of the fourth control transistor is coupled to the second reset terminal, and a second electrode of the fourth control transistor is coupled to the gating unit.

The claimed material as disclosed is detailed and specific. The prior art teach a display device equipped with a plurality of pixel circuit as cited in the arts of record search (see PTO- 892, enclosed). The cited prior arts fail to fairly teach or suggest the combined features of the invention as recited in the claims. The claimed limitations find support in the specification at least on pages 10-12 and Figure 2. Applicant has argued these limitations on pages 5-6, of Applicant’s Remarks filed on June 9, 2022 which were persuasive.
The prior art of record neither anticipates nor renders obvious the above recited combination. As such, modification of the prior art of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior art of record to encompass the limitations set forth in the present application. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate or render obvious the claimed inventions. Hence, claims 1-5, 8, 12, 16-17, 19 are allowable over the prior arts of record.

Claims 13 is allowed.
The present invention is directed to a driving method of a pixel circuit equipped with a driving transistor, a first reset module, a data writing module, a threshold compensation module, a light emitting control module, wherein the light emitting control module further comprises a control unit and a gating unit. The claimed invention (claim 13 as representative of the independent claims) recites:
A driving method for driving a pixel driving circuit, wherein the pixel driving circuit comprises a driving transistor, a capacitor and a light emitting device, wherein two terminals of the capacitor are respectively coupled to a first power terminal and a gate electrode of the driving transistor, wherein the pixel driving circuit further comprises: a first reset module configured to transmit a signal from an initialization voltage terminal to the gate electrode of the driving transistor in a reset phase; a data writing module configured to write a data signal from a data writing terminal into a first electrode of the driving transistor in a data writing phase; a threshold compensation module comprising a compensation transistor, the compensation transistor configured to enable a second electrode and the gate electrode of the driving transistor to be electrically connected to each other in the data writing phase; a light emitting control module configured to disconnect the first power terminal from the first electrode of the driving transistor and disconnect the second electrode of the driving transistor from the light emitting device in the data writing phase and the reset phase; and to enable the first power terminal and the first electrode of the driving transistor to be electrically connected to each other and enable the second electrode of the driving transistor and the light emitting device to be electrically connected to each other in a light emitting phase; wherein the compensation transistor is an oxide transistor, and the driving transistor is a low temperature poly-silicon transistor, wherein the light emitting control module comprises: a control unit and a gating unit; the control unit is coupled to a second reset terminal, a second scanning terminal and the gating unit, and configured to transmit a second level signal provided by the second reset terminal to the gating unit in response to the second level signal in the reset phase; to transmit a second level signal provided by the second scanning terminal to the gating unit in response to the second level signal in the data writing phase; and to transmit a first level signal provided by the second reset terminal to the gating unit in response to the first level signal in the light emitting phase; the gating unit is configured to enable the first power terminal and the first electrode of the driving transistor to be electrically connected to each other and enable the second electrode of the driving transistor and the light emitting device to be electrically connected to each other under control of the first level signal; and to disconnect the first power terminal from the first electrode of 6Attorney Docket No. 700.099the driving transistor and disconnect the second electrode of the driving transistor from the light emitting device under control of the second level signal, wherein the control unit comprises: a first control transistor, a second control transistor, a third control transistor, and a fourth control transistor; a gate electrode and a first electrode of the first control transistor are both coupled to the second scanning terminal, and a second electrode of the first control transistor is coupled to the gating unit; a gate electrode and a first electrode of the second control transistor are both coupled to the second reset terminal, and a second electrode of the second control transistor is coupled to the gating unit; a gate electrode and a first electrode of the third control transistor are both coupled to the second scanning terminal, and a second electrode of the third control transistor is coupled to a first electrode of the fourth control transistor; and a gate electrode of the fourth control transistor is coupled to the second reset terminal, and a second electrode of the fourth control transistor is coupled to the gating unit, 
the driving method comprises steps of: 
in the reset phase, transmitting, by the first reset module, a signal from the initialization voltage terminal to the gate electrode of the driving transistor, so as to control the driving transistor to be turned on; by the light emitting control module, disconnecting the first power terminal from the first electrode of the driving transistor and disconnecting the second electrode of the driving transistor from the light emitting device; 
in the data writing phase, writing, by the data writing module, a data signal from the data writing terminal into the first electrode of the driving transistor; enabling, by the compensation transistor, the second electrode and the gate electrode of the driving transistor to be electrically connected to each other; by the light emitting control module, disconnecting the first power terminal from the first electrode of the driving transistor and disconnecting the second electrode of the driving transistor from the light emitting device; and 
in the light emitting phase, by the light emitting control module, enabling the first power terminal and the first electrode of the driving transistor to be electrically connected to each other and enabling the second electrode of the driving transistor and the light emitting device to be electrically connected to each other.

The claimed material as disclosed is detailed and specific. The prior art teach a driving method for driving a pixel circuit as cited in the arts of record search (see PTO- 892, enclosed). The cited prior arts fail to fairly teach or suggest the combined features of the invention as recited in the claims. The claimed limitations find support in the specification at least on pages 10-12 and Figure 2. Applicant has argued these limitations on pages 5-6, of Applicant’s Remarks filed on June 9, 2022 which were persuasive.
The prior art of record neither anticipates nor renders obvious the above recited combination. As such, modification of the prior art of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior art of record to encompass the limitations set forth in the present application. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate or render obvious the claimed inventions. Hence, claim 13 is allowable over the prior arts of record.

Claims 14 is allowed.
The present invention is directed to a driving method for a pixel circuit equipped with a driving transistor, a first reset module, a data writing module, a threshold compensation module, a light emitting control module, wherein the light emitting control module further comprises a control unit and a gating unit. The claimed invention (claim 14 as representative of the independent claims) recites:
A driving method for driving a pixel driving circuit, wherein the pixel driving circuit comprises a driving transistor, a capacitor and a light emitting device, wherein two terminals of the capacitor are respectively coupled to a first power terminal and a gate electrode of the driving transistor, wherein the pixel driving circuit further comprises: a first reset module configured to transmit a signal from an initialization voltage terminal to the gate electrode of the driving transistor in a reset phase; a data writing module configured to write a data signal from a data writing terminal into a first electrode of the driving transistor in a data writing phase; a threshold compensation module comprising a compensation transistor, the compensation transistor configured to enable a second electrode and the gate electrode of the driving transistor to be electrically connected to each other in the data writing phase; a light emitting control module configured to disconnect the first power terminal from the first electrode of the driving transistor and disconnect the second electrode of the driving transistor from the light emitting device in the data writing phase and the reset phase; and to enable the first power terminal and the first electrode of the driving transistor to be electrically connected to each other and enable the second electrode of the driving transistor and the light emitting device to be electrically connected to each other in a light emitting phase; wherein the compensation transistor is an oxide transistor, and the driving transistor is a low temperature poly-silicon transistor, wherein the light emitting control module comprises: a control unit and a gating unit; the control unit is coupled to a second reset terminal, a second scanning terminal and the gating unit, and configured to transmit a second level signal provided by the second reset terminal to the gating unit in response to the second level signal in the reset phase; to transmit a second level signal provided by the second scanning terminal to the gating unit in response to the second level signal in the data writing phase; and to transmit a first level signal provided by the second reset terminal to the gating unit in response to the first level signal in the light emitting phase; the gating unit is configured to enable the first power terminal and the first electrode of the driving transistor to be electrically connected to each other and enable the second electrode of the driving transistor and the light emitting device to be electrically connected to each other under control of the first level signal; and to disconnect the first power terminal from the first electrode of the driving transistor and disconnect the second electrode of the driving transistor from the light emitting device under control of the second level signal, wherein the control unit comprises: a first control transistor, a second control transistor, a third control transistor, and a fourth controlResponse To Non-Final Office Action Mailed On March 9, 2022 transistor; a gate electrode and a first electrode of the first control transistor are both coupled to the second scanning terminal, and a second electrode of the first control transistor is coupled to the gating unit; a gate electrode and a first electrode of the second control transistor are both coupled to the second reset terminal, and a second electrode of the second control transistor is coupled to the gating unit; a gate electrode and a first electrode of the third control transistor are both coupled to the second scanning terminal, and a second electrode of the third control transistor is coupled to a first electrode of the fourth control transistor; and a gate electrode of the fourth control transistor is coupled to the second reset terminal, and a second electrode of the fourth control transistor is coupled to the gating unit, wherein the gating unit comprises: a first gating transistor and a second gating transistor, a gate electrode of the first gating transistor is coupled to the control unit, a first electrode of the first gating transistor is coupled to the first power terminal, and a second electrode of the first gating transistor is coupled to the first electrode of the driving transistor; a gate electrode of the second gating transistor is coupled to the control unit, a first electrode of the second gating transistor is coupled to the second electrode of the driving transistor, and a second electrode of the second gating transistor is coupled to the light emitting device, 
the driving method comprises steps of: 
in the reset phase, transmitting, by the first reset module, a signal from the initialization voltage terminal to the gate electrode of the driving transistor, so as to control the driving transistor to be turned on; by the light emitting control module, disconnecting the first power terminal from the first electrode of the driving transistor and disconnecting the second electrode of the driving transistor from the light emitting device; 
in the data writing phase, writing, by the data writing module, a data signal from the data writing terminal into the first electrode of the driving transistor; enabling, by the compensation transistor, the second electrode and the gate electrode of the driving transistor to be electrically connected to each other; by the light emitting control module, disconnecting the first power terminal from the first electrode of the driving transistor and disconnecting the second electrode of the driving transistor from the light emitting device; and 
in the light emitting phase, by the light emitting control module, enabling the first power terminal and the first electrode of the driving transistor to be electrically connected to each other and enabling the second electrode of the driving transistor and the light emitting device to be electrically connected to each other, and 
the driving method further comprises steps of: 
in the reset phase, providing the first level signal to the first reset terminal and the second scanning terminal, and providing the second level signal to the first scanning terminal and the second reset terminal; 
in the data writing phase, providing the second level signal to the first reset terminal and the second scanning terminal, and providing the first level signal to the first scanning terminal and the second reset terminal; and 
in the light emitting phase, providing the second level signal to the first reset terminal and the first scanning terminal, and providing the first level signal to the second reset terminal and the second scanning terminal.

The claimed material as disclosed is detailed and specific. The prior art teach a driving method for a pixel circuit as cited in the arts of record search (see PTO- 892, enclosed). The cited prior arts fail to fairly teach or suggest the combined features of the invention as recited in the claims. The claimed limitations find support in the specification at least on pages 10-12 and Figure 2. Applicant has argued these limitations on pages 5-6, of Applicant’s Remarks filed on June 9, 2022 which were persuasive.
The prior art of record neither anticipates nor renders obvious the above recited combination. As such, modification of the prior art of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior art of record to encompass the limitations set forth in the present application. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate or render obvious the claimed inventions. Hence, claim 14 is allowable over the prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
HUANG (CN 111243504 A) teaches a pixel driving circuit and a display device. in some embodiments of the present application, a pixel driving circuit comprises a driving module, a compensation module and a luminous module, wherein the output end of the driving module respectively connected with the input end of input end and a light emitting module and a compensation module connected with the output end of the compensation module is connected with the input end of the light emitting module, the compensation module compensating charges of light emitting module based on the output signal of the driving module. in this implementation, the compensation module for charge compensation for the light emitting module according to the output signal of the driving module to avoid display problem is not uniform and luminous efficiency is reduced.
LI (US 2019/0304371 A1) teaches a pixel driving circuit and a display device. The circuit includes a first reset circuit, a second reset circuit, a compensation circuit, and a light emitting circuit. The first reset circuit is configured to transmit a first reset voltage to the compensation circuit to reset the compensation circuit. The second reset circuit is configured to transmit a second reset voltage to the light emitting circuit to reset the light emitting circuit. The compensation circuit is configured to write a data signal and perform a threshold voltage compensation. The light emitting circuit is configured to emit light. Through the above-mentioned manner, the present disclosure may be capable of realizing the compensation of the threshold voltage and adjusting the contrast of the displayed black screen, thereby improving the display characteristics of the display device.
FAN et al (CN 110264946 A) teach a pixel circuit and a display device, wherein the pixel circuit includes a driving module, a storage module, a light emitting module and a leakage current inhibiting module; the storage module is used for storing drive module voltage; the control end of the driving module is used for according to the voltage driving the light emitting module of the control end of the driving module to emit light; the leakage current suppression module with the control end of the driving module is electrically connected, for holding a control terminal potential of the driving module. potential control end is connected with the driving module via the setting module is electrically connected with the leakage current suppression module, which can make the potential of the control end of the driving module is not easy to be discharged, the control end of the drive module can be well kept, and can make the driving frequency of the pixel circuit is reduced, reducing power consumption display device comprising the pixel circuit driving chip. due to a leakage current suppression module can make the potential of the control end of the driving module is not easy to discharge, so that the area of the storage module can be reduced, which is good for improving pixel density.
ZHAO et al (CN 108648691 A) teach a display panel and its driving method, display device, referring to the technical field of display, to switch the non-fingerprint identification mode and fingerprint recognition mode, it can improve the brightness difference of the whole display screen. the display panel comprises a control unit; the control unit comprises a first processing module and a second processing module; the fingerprint identification region of pixel circuit connected with the corresponding control unit of the first processing module and the second processing module; the fingerprint identification mode; non-fingerprint identification region of pixel circuit receiving the first light emitting control signal, the light emitting element does not emit light in the first period and the second sub period, light in the first sub-period, the second processing module providing a second light emitting control signal, the fingerprint identification region of the pixel circuit in response to the second light emitting control signal; the light emitting element does not emit light in a first period in the first sub-period and the second sub-period to emit light. the display panel for realizing image display.
PENG et al (CN 107610652 A) teach a pixel circuit, driving method thereof, display panel and display device, pixel circuit uses node reset module the first reset stage for resetting the drive transistor gate. the data writing module realizes the writing the write data phase of the data signal and the compensation of the driving transistor threshold voltage drift, light emitting control module using the light-emitting stage, the first voltage end connected with the light emitting diode, so as to realized by internal compensation improves due to the aging process and transistor threshold voltage shift of the driving transistor caused by uneven display caused by the problem. Furthermore, the luminous control module in the first reset period using the first voltage of the first electrode of the driving transistor to reset, a reset module for resetting the driving transistor gate in the first reset stage, so as to ensure the gate-source voltage of the driving transistor is a constant, not affected by the signal/image of last time, so as to solve the afterimage problem.
GAO et al (CN 107452334 A) teach a pixel circuit and driving method thereof, a display substrate and its driving method, display device, relating to the technical field of display, which can improve short term afterimage problem. a pixel circuit comprising a reset driving module for controlling the first reset signal end, the first voltage input of the initial voltage terminal to drive module drives the grid electrode of said first transistor, a write compensation module which is used for controlling the scanning signal end; the shadow stage outputs the data voltage end of the reference voltage input to the driving module, the driving transistor is in conduction state, the write compensation phase voltage is input to the data drive module, and the drive module to compensate the light reset module; for control of the scanning signal end, the first voltage input of the initial voltage terminal to reset; the luminous light emitting device enabling module for, under the control of the enabling signal end, the first voltage level of the power supply voltage end providing to the drive module, and the drive module connected with the light emitting device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIN LI/
Primary Examiner, Art Unit 2693